Exhibit 10.1

 



AMENDMENT TO PROMISSORY NOTE

 

This Amendment to Promissory Note (this “Amendment”) is made effective as of May
21, 2015, by and between Western Capital Resources, Inc., a Minnesota
corporation (“Borrower”), and River City Equity, Inc. a Nebraska corporation
(“Lender”).

 

RECITALS

 

Borrower and Lender are parties to a Promissory Note dated as of October 18,
2011, as amended and restated in an Amended and Restated Promissory Note dated
as of December 7, 2012 (the “Note”). Capitalized terms used in this Amendment
and not defined herein shall have the meanings given in the Note. The parties
now desire to amend the Note as set forth below.

 

AGREEMENT

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Maturity Date. Paragraph 1.1 of the Note shall be amended to extend the
Maturity Date (as defined in the Note) to June 30, 2016.

 

2. Conflicts. In the event of any conflict between the terms of the Note and
this Amendment, the terms of this Amendment shall govern.

 

3. Counterparts. This Amendment may be executed in counterparts which, when
taken together, shall constitute one and the same agreement.

 

4. Modifications. Except as otherwise expressly modified by this Amendment, all
terms, provisions, covenants and agreements contained in the Note shall remain
unmodified and in full force and effect.

 

 

BORROWER:   LENDER:         WESTERN CAPITAL RESOURCES, INC.   RIVER CITY EQUITY,
INC.               John Quandahl   By:     Chief Executive Officer   Its:    

 

 

